EXHIBIT 10.(iii)B

Insurance


1. The Board shall periodically review insurance coverage of the Association.
The President/CEO shall report to the Board annually on such insurance coverage.


2. Directors shall be provided life insurance coverage according to the
following terms:


     a) Upon being elected by the voting membership to a first term of office, a
Split Dollar Life Insurance Program will be provided with Farmland Industries
owning the policy and paying the premiums. The director’s beneficiary(s) will
receive $100,000 in benefits if death occurs during a term of office as a
director and $50,000 if death occurs following retirement from the Board.


     b) Each director will be eligible for a supplemental life insurance benefit
upon commencement of a second-elected term of office. While serving as a
director, a policy with a benefit of $100,000 will be owned by the director and
collaterally assigned to Farmland with Farmland paying the premiums. Farmland
shall pay the premiums for the greater of ten years or the length of the
director’s term. Upon retirement from the Board or the ten-year Farmland
obligation period, the director will have the following options:


     

 * continue paying the full premium and continue $100,000 in coverage
 * reduce the benefit and premium
 * elect to take a reduced paid-up policy
 * surrender the policy for cash